  Case 3:17-cv-01362 Document 258 Filed 03/30/20 Page 1 of 13 PageID #: 4135



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 THE CITY OF HUNTINGTON,

          Plaintiff,

 v.                                        Civil Action No. 3:17-01362

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.

           Defendants.

 ____________________________________

 CABELL COUNTY COMMISSION,

          Plaintiff,
                                           Civil Action No. 3:17-01665
 v.

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.

          Defendants.


                  DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION
                     FOR A BENCH TRIAL MANAGEMENT ORDER




DC: 7261904-6
    Case 3:17-cv-01362 Document 258 Filed 03/30/20 Page 2 of 13 PageID #: 4136



         We are in the midst of a global pandemic1 and a national and state emergency.2 Thousands

of people have already lost their lives to Coronavirus Disease 2019 (“COVID-19”),3 and millions

of people in the United States and elsewhere are under lockdowns.4 West Virginia recently

confirmed its first community-spread case of the virus. Its count of confirmed infections is rising

rapidly, and their distribution throughout the state is broadening.5 West Virginia is particularly

vulnerable, with “a relatively elderly population and high incidence of other medical conditions

that can make individuals more vulnerable to the virus.”6 The Governor has issued an indefinite

stay-at-home order directing “all individuals within the State of West Virginia . . . to stay at home

or their place of residence unless performing an essential activity” and requiring all non-essential




1
 United States District Court for the Southern District of West Virginia, General Order: Court
Operations Under the Exigent Circumstances Created by the COVID-19 Pandemic (Mar. 13,
2020), https://www.wvsd.uscourts.gov/pdfs/generalorders/covid19/General-Order-Continuing-
Jury-Matters-March-13-2020.pdf (“S.D.W. Va. General Order”).
2
  White House, Proclamation on Declaring a National Emergency Concerning the Novel
Coronavirus        Disease        (COVID-19)       Outbreak       (Mar.       13,      2020),
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak/; U.S. News & World Report, WVa Has
5    Positive    Coronavirus      Cases;  Gov      Tests   Negative    (Mar.     19,   2020),
https://www.usnews.com/news/best-states/west-virginia/articles/2020-03-19/virus-concerns-
shut-greenbrier-resort-in-west-virginia.
3
           World            Health         Organization,       COVID-19                    situation,
https://experience.arcgis.com/experience/685d0ace521648f8a5beeeee1b9125cd.
4
  See, e.g., County of San Mateo, Shelter in Place FAQs (“the Health Officer of San Mateo County
is requiring people to stay home except for essential needs”); CNN, Lockdowns are being imposed
around the world. China’s example highlights the costs (Mar. 17, 2020);
https://www.cnn.com/2020/03/16/asia/coronavirus-xi-wuhan-anger-intl-hnk/index.html; Foreign
Policy, Sorry, America, the Full Lockdown Is Coming (Mar. 18, 2020),
https://foreignpolicy.com/2020/03/18/america-united-states-lockdown-coming.
5
 West Virginia Department of Health & Human Resources, Coronavirus Disease 2019 (COVID-
19), https://dhhr.wv.gov/COVID-19/Pages/default.aspx.
6
    S.D. W. Va. General Order, supra n.1.
(continued…)


                                                 2
    Case 3:17-cv-01362 Document 258 Filed 03/30/20 Page 3 of 13 PageID #: 4137



businesses and operations to cease operations temporarily.7 Similarly, the West Virginia Supreme

Court of Appeals has declared a “judicial emergency” and stayed all non-emergency proceedings

and court deadlines through April 10, 2020.8

        As suppliers of medications and medical equipment, Defendants are focused on their

critical role in responding to the COVID-19 pandemic, which requires ongoing dependable access

to the medical supplies and medicines that Defendants distribute to hospitals, urgent care facilities,

long-term care facilities, and pharmacies across the country. Defendants’ employees are heavily

engaged in these and other activities to mitigate the effects of this pandemic on the healthcare

supply chain: Defendants have implemented “pandemic contingency plans”9 and are “engaged




7
 State of West Virginia, Executive Department, Executive Order No. 9-20 (Mar. 23, 2020),
http://www.wvlegislature.gov/legisdocs/misc/Exec-Order-9-20-20200323.pdf.
8
   Administrative Order, Supreme Court of Appeals of West Virginia (Mar. 22, 2020),
http://www.courtswv.gov/covid19/JudicialEmergencyDeclared3-22-20.pdf. Other jurisdictions
across the country in recognition of the dramatically changed circumstances confronting litigants
also have taken swift action in response to the crisis, including the Eastern District of Virginia,
which issued a General Order that suspends upcoming non-critical and non-emergency hearings
and extends filings dates for cases with upcoming deadlines. United District Court Eastern District
of       Virginia,     General       Order       No.      2020-07      (Mar.       24,      2020),
http://www.vaed.uscourts.gov/notices/2020-07%20-%20Court%20Operations.pdf; and Ohio,
whose legislature just enacted legislation that, among other emergency measures, will toll “[t]he
time within which discovery or any aspect of discovery must be completed” if that time is set to
expire between March 9 and July 30, 2020, Ohio General Assembly Passes Emergency Legislation
In Response To COVID-19 (Mar. 26, 2020), https://www.jdsupra.com/legalnews/ohio-general-
assembly-passes-emergency-67516/, and which Governor DeWine quickly signed into law,
Governor              DeWine               Signs            House             Bill            197,
https://governor.ohio.gov/wps/portal/gov/governor/media/news-and-media/dewine-signs-house-
bill-197 (Mar. 27, 2020). These are just two of the many recent measures courts and legislatures
have taken in response to this uniquely unpredictable crisis, which continues to evolve from day
to day.
9
     Cardinal   Health,     COVID-19     |   Cardinal     Health     Global    Preparedness,
https://www.cardinalhealth.com/en/cmp/ext/corp/cardinal-health-covid-19-response-plan.html.
(continued…)


                                                  3
     Case 3:17-cv-01362 Document 258 Filed 03/30/20 Page 4 of 13 PageID #: 4138



with government and healthcare officials”10 to get “critical supplies to customers who need

them.”11 Just yesterday, the CEOs of McKesson and Cardinal Health met with President Trump

and federal officials at the White House to help plan the distribution of vital medical supplies, and

then joined the President for his daily coronavirus update to the nation.12 Leadership and

employees at every level of all three Defendants are engaged in combating the pandemic and will

be for the foreseeable future.

          Plaintiffs and other key government agencies are likewise, and rightly, focused on the

urgent and immediate issues presented by COVID-19. The same departments and agencies who

possess relevant and necessary discovery—including those related to public health, law

enforcement, and emergency response—are also among those most overwhelmed with the

response to the COVID-19 crisis and its impact.

          While this litigation is indisputably very important, and will continue to progress, in this

unprecedented situation, Plaintiffs’ focus on “ensur[ing] the preservation of the August 31, 2020

bench trial”13 is misplaced.

          Plaintiffs’ motion is also premature. Their request for relief is vague, but appears to focus

on various ways to avoid presenting testimony in court. Even setting aside the legal impediments




10
                AmerisourceBergen,                 Coronavirus                           (COVID-19),
https://www.amerisourcebergen.com/coronavirus-covid-19-information.
11
        McKesson,     McKesson’s    Response      to    Coronavirus                      (COVID-19),
https://www.mckesson.com/About-McKesson/Coronavirus-Response.
12
   White House, Remarks by President Trump in a Meeting with Supply Chain Distributors on
COVID-19 (Mar. 29, 2020), https://www.whitehouse.gov/briefings-statements/remarks-president-
trump-meeting-supply-chain-distributors-covid-19/.
13
     Plaintiffs’ Motion at 1–2.
(continued…)


                                                   4
     Case 3:17-cv-01362 Document 258 Filed 03/30/20 Page 5 of 13 PageID #: 4139



to Plaintiffs’ suggestions, detailed further below, there is no reason now for the Court to consider

extraordinary means of presenting (or omitting to present) trial testimony.

I.        Plaintiffs’ Request for Bench Trial Management Order is Premature.

          Plaintiffs seek a bench trial management order but fail to explain how that could be

consistent with an orderly litigation. The Court already rejected a piecemeal approach, stating,

“I’d like to have the discovery done” before starting trial to keep everything “compartmentalized

and separated.”14 At this time, fact discovery is still in its early stages, with document production

from Plaintiffs ongoing, production from third parties just beginning, and no deposition dates set.

Moreover, expert discovery and pre-trial motion practice are still months away under the Court’s

case management schedule.15 In setting this schedule, the Court acknowledged that it would be

demanding: “I know there will be wailing and gnashing of teeth, but . . . [t]his matter needs to be

resolved and I feel it’s my responsibility to push it.”16

          Since the Court set that schedule, COVID-19 has been declared a pandemic, and this Court

and the West Virginia Supreme Court of Appeals have suspended proceedings.17 Despite this

dramatically changed landscape, Defendants are doing their utmost to obtain requisite document

discovery at this time and will schedule depositions as soon as public safety permits. It appears

likely, however, that the already truncated time for discovery set by the Court’s schedule may have

to be extended to account for time lost because of the COVID-19 pandemic and associated public




14
     Tr. of Status Conference at 31:4–7 (Mar. 5, 2020).
15
     Id. at 42:7–13.
16
     Id. at 41:24–42:2.
17
   S.D.W. Va. General Order, supra n.1; Supreme Court of Appeals, State of West Virginia,
Supreme Court Issues Order Suspending Court Proceedings Throughout W.Va. Due to
Coronavirus (Mar. 16, 2020), http://www.courtswv.gov/public-resources/press/releases/2020-
releases/mar16_20.pdf.


                                                   5
     Case 3:17-cv-01362 Document 258 Filed 03/30/20 Page 6 of 13 PageID #: 4140



health crisis. While it is too early to reach firm conclusions, the effects of the COVID-19 pandemic

have, through no one’s fault—and indeed in the face of best efforts—made the need for such an

extension and continuance of the current trial date distinct possibilities.

          The effects of COVID-19 can already be seen in critical fact discovery in this litigation,

despite Defendants’ best efforts. Several third parties that Defendants have engaged in discussions

about subpoena compliance, ahead of subpoena return dates, have requested extensions or said the

pandemic will make timely compliance difficult:

                The West Virginia Offices of the Insurance Commissioner (“WVOIC”) said that it

                 would be “impossible” to comply with subpoenas “by March 31, April 17 or

                 anytime soon thereafter” because “the WVOIC offices have been shuttered due to

                 the evolving Covid-19 pandemic,” employees are either on leave or working

                 remotely, many of the employees working remotely “lack full access to potentially

                 responsive materials,” and “many WVOIC employees have been diverted from

                 their usual job duties to complete tasks to assist in the State’s response to the Covid-

                 19 pandemic.”18

                The West Virginia Department of Health and Human Resources (“DHHR”) Bureau

                 of Medical Services requested an extension to respond to subpoenas because

                 “bureau employees are teleworking as per the recommendation of the Governor”

                 and “all agency resources are currently focused on dealing with the Covid-19

                 pandemic and its impact on the state.”19




18
     Email from Cassandra L. Means to Jeff Wakefield (Mar. 25, 2020), attached as Exhibit A.
19
     Email from Riley J. Romeo, Jr., Esq. to Jeff Wakefield (Mar. 20, 2020), attached as Exhibit B.


                                                    6
     Case 3:17-cv-01362 Document 258 Filed 03/30/20 Page 7 of 13 PageID #: 4141



                The DHHR Office of Drug Control Policy requested an extension to respond to

                 subpoenas “due to the public health crisis created by the COVID 19 virus.” As a

                 result of “the Governor’s Stay At Home Order, the majority of DHHR’s employees

                 are working from home with limited capabilities and limited access to information,”

                 hampering the ability of counsel for the Office of Drug Control Policy “to meet

                 with Agency staff and gather the requested documentation.”20

                The DHHR Bureau for Children and Families stated that it “will not be able to

                 respond to the subpoena by the date of return due to the public health crisis created

                 by the COVID 19 epidemic.” Many employees of the Bureau for Children and

                 Families are working from home under the Governor’s Stay at Home Order, where

                 they have “limited capabilities and diminished access to the types of information

                 and data necessary to respond to the subpoena,” and “management level staff are

                 focused on ensuring vital services are maintained during this crisis.”21

                The West Virginia Department of Military Affairs and Public Safety said that, “in

                 light of the COVID-19 crisis, much of our personnel is tasked with immediate

                 issues involving public safety,” and “some employees are working remotely, which

                 may contribute to delays in the meetings necessary to fully gather and evaluate the

                 information” subject to subpoenas.22




20
     Email from B. Allen Campbell to David Pogue (Mar. 26, 2020), attached as Exhibit C.
21
     Email from B. Allen Campbell to Brent Gary (Mar. 26, 2020), attached as Exhibit D.
22
     Email from William R. Valentino to Jeff Wakefield (Mar. 20, 2020), attached as Exhibit E.
(continued…)


                                                   7
     Case 3:17-cv-01362 Document 258 Filed 03/30/20 Page 8 of 13 PageID #: 4142



                The West Virginia Board of Dentistry requested an extension until after “the Board

                 is able to resume normal business operations” because, “[p]ursuant to the

                 Governor’s recent orders issued in response to the coronavirus pandemic, the

                 Board’s staff are currently working remotely and, therefore, are unable to search

                 for information and documents that may be responsive to the subpoena.”23

                The West Virginia Board of Pharmacy has offered to make certain documents

                 available for inspection, but the Governor’s shelter-in-place order currently

                 prevents Defendants from putting together the requisite team and traveling to

                 conduct the document review.24 The Board of Pharmacy, moreover, would need to

                 have its in-house counsel review any documents before it could make them

                 available for inspection or production, and that attorney is fully occupied with

                 issues arising from COVID-19.

                The Governor’s Council on Substance Abuse Prevention and Treatment requested

                 an extension to respond to the subpoenas because “[t]he COVID-19 pandemic has

                 delayed the ability to search for documents and to craft a response.”25

                Cabell Huntington Hospital requested an extension of the document production

                 deadline because “[a]ll dedicated assets are focused on compliance with COVID-

                 19 national emergency declarations.”26




23
     Email from Keith D. Fisher to Gretchen Callas (Mar. 24, 2020), attached as Exhibit F.
24
     State of West Virginia, Executive Department, Executive Order No. 9-20, supra note 7.
25
     Email from Nicholas R. Stuchell to David Pogue (Mar. 18, 2020), attached as Exhibit G.
26
     Email from Ryan Q. Ashworth to Gretchen Callas (Mar. 19, 2020), attached as Exhibit H.
(continued…)


                                                  8
     Case 3:17-cv-01362 Document 258 Filed 03/30/20 Page 9 of 13 PageID #: 4143



II.       Plaintiffs’ Requested Provisions Are Improper and Premature.

          It is not clear what specific provisions Plaintiffs seek in their requested bench management

trial order. To the extent Plaintiffs’ requests can be discerned, they are improper and premature.

          Plaintiffs suggest they could “substantially advance the litigation” by later proffering

evidence for the record to enable the Court to take judicial notice of purported adjudicative facts.27

But the Fourth Circuit has made clear that “judicial notice must not be used as an expedient” and

“thereby upset the procedural rights of litigants to present evidence on disputed matters.” Goldfarb

v. Mayor & City Council of Baltimore, 791 F.3d 500, 511 (4th Cir. 2015) (internal quotation marks

omitted). That is, courts do not have “carte blanche” to take judicial notice of information, but

instead must make a context-dependent determination based “on the use to which [the information]

is put.” Clatterbuck v. City of Charlottesville, 708 F.3d 549, 558 (4th Cir. 2013), abrogated on

other grounds by Reed v. Town of Gilbert, 135 S. Ct. 2218 (2015). This is true even for

“information . . . garnered from the public record.” Id. Here, Plaintiffs seek to proffer for the

record not only public information but also the national IQVIA database, which is strictly

confidential.28

          Similarly, Plaintiffs ask the Court to “[p]ermit[] testimony in open court by

contemporaneous transmission from a different location” under Federal Rule of Civil Procedure

43(a).29 But Plaintiffs omit the rest of the sentence in the rule, which requires “good cause in

compelling circumstances and with appropriate safeguards” to allow such transmission. Fed. R.

Civ. P. 43(a). “The importance of presenting live testimony in court cannot be forgotten,” as “[t]he



27
     Plaintiffs’ Motion at 2.
28
  See, e.g., CVS Production Letter of IQVIA documents in MDL No. 2804 (stating that documents
“have been designated as Confidential or Highly Confidential”), attached as Exhibit I.
29
     Plaintiffs’ Motion at 3.


                                                   9
 Case 3:17-cv-01362 Document 258 Filed 03/30/20 Page 10 of 13 PageID #: 4144



very ceremony of trial and the presence of the factfinder may exert a powerful force for

truthtelling.” Rusu v. U.S. I.N.S., 296 F.3d 316, 322 n.9 (4th Cir. 2002) (quoting Fed. R. Civ. P.

43(a) advisory committee notes to 1996 amendment). “This court shares the strong preference for

live testimony illustrated in the Federal Rules.” Kaufman v. United States, 2014 WL 2740407, at

*1 (S.D.W. Va. June 17, 2014) (Faber, J.).

       Any decision to allow remote testimony under Rule 43(a) cannot be made at this

preliminary stage. Rather, “[r]elief under Rule 43(a) is highly fact specific” and must take into

account the identities and particular circumstances of the witnesses that a party seeks to have testify

remotely. Humbert v. O’Malley, 2015 WL 1256458, at *2 (D. Md. Mar. 17, 2015); accord United

States v. Kivanc, 714 F.3d 782, 791 (4th Cir. 2013) (evaluating whether there was “good cause”

and “compelling circumstances” based on “facts” regarding specific witnesses). In Kaufman, a

plaintiff filed a motion, after the close of discovery, “to permit all of her witnesses to testify

remotely either by phone or video conferencing.” 2014 WL 2740407, at *1. This Court denied

the motion because, although the plaintiff stated “that most of her witnesses are more than 300

miles away from this district,” the “plaintiff’s motion lack[ed] specifics as to which of her

witnesses would require remote testimony and logistics as to where and how these witnesses would

provide such testimony.” Id.

       Plaintiffs’ blanket request here to permit remote testimony here is even more problematic

than the motion that this Court denied in Kaufman, for two reasons. First, Plaintiffs fail to tie their

request to any particular witnesses or facts. Second, it is premature to make judgments about

remote testimony while discovery is still in its earliest stages, before Defendants have taken any

depositions and before Defendants are in a position to assess the testimony of particular witnesses

or to determine what cross-examination they will need of such witnesses. See Flame S.A. v. Indus.




                                                  10
 Case 3:17-cv-01362 Document 258 Filed 03/30/20 Page 11 of 13 PageID #: 4145



Carriers, Inc., 2014 WL 4181958, at *2 (E.D. Va. Aug. 21, 2014) (decision to allow remote

testimony cannot be based on “hypothetical” or “uncertain variables”); see also In re NC Swine

Farm Nuisance Litig., 2016 WL 3742135, at *4 (E.D.N.C. July 7, 2016) (“The obvious purpose

of discovery is to determine the opinions and positions of the opposition’s witnesses and prepare

for cross-examination.” (internal quotation marks omitted)).

                                        *       *      *

       For the foregoing reasons, defendants respectfully request that the Court deny Plaintiffs’

Motion for a Bench Trial Management Order.

Dated: March 30, 2020

Respectfully Submitted,

McKesson Corporation
By Counsel:


/s/ Jeffrey M. Wakefield
Jeffrey M. Wakefield (WVSB #3894)
Jason L. Holliday (WVSB #12749)
FLAHERTY SENSABAUGH BONASSO PLLC
P.O. Box. 3843
Charleston, WV 25338-3843
Telephone: (304) 345-0200
JWakefield@flahertylegal.com
JHolliday@flahertylegal.com

/s/ Timothy C. Hester
Timothy C. Hester
Mark H. Lynch
Christian J. Pistilli
Laura Flahive Wu
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street NW
Washington, DC 20001
Tel: (202) 662-5324
thester@cov.com
mlynch@cov.com



                                               11
 Case 3:17-cv-01362 Document 258 Filed 03/30/20 Page 12 of 13 PageID #: 4146



cpistilli@cov.com
lflahivewu@cov.com

AmerisourceBergen Drug Corporation
By Counsel:

/s/ Gretchen M. Callas
Gretchen M. Callas (WVSB #7136)
JACKSON KELLY PLLC
Post Office Box 553
Charleston, West Virginia 25322
Tel: (304) 340-1000
Fax: (304) 340-1050
gcallas@jacksonkelly.com

/s/ Robert A. Nicholas
Robert A. Nicholas
Shannon E. McClure
REED SMITH LLP
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
Tel: (215) 851-8100
Fax: (215) 851-1420
rnicholas@reedsmith.com
smcclure@reedsmith.com

Cardinal Health, Inc.
By Counsel:

/s/ Steven R. Ruby
Brian A. Glasser (WVSB #6597)
Steven R. Ruby (WVSB #10752)
Raymond S. Franks II (WVSB #6523)
BAILEY GLASSER LLP
209 Capitol Street
Charleston, West Virginia 25301
Telephone: (304) 345-6555
Facsimile: (304) 342-1110
Counsel in Cabell County action

/s/ Enu Mainigi
Enu Mainigi
F. Lane Heard III
Ashley W. Hardin
WILLIAMS & CONNOLLY LLP


                                     12
 Case 3:17-cv-01362 Document 258 Filed 03/30/20 Page 13 of 13 PageID #: 4147



725 Twelfth Street NW
Washington, DC 20005
Tel: (202) 434-5000
Fax: (202) 434-5029
emainigi@wc.com
lheard@wc.com
ahardin@wc.com




                                     13
